DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0109, “the number and arrangement of the focal point” should read “the number and arrangement of the focal points”.
In paragraph 0114, “number of the focal point” should read “number of the focal points”.
In paragraph 0219, “number of the focal point” should read “number of the focal points”.
Appropriate correction is required.


Claim Objections
Claims 4-5 and 13-14 are objected to because of the following informalities:  
In Claims 4 and 13, line 4 and 3-4, respectively: “each of the ultrasonic transducers” should be corrected to –each of the plurality of ultrasonic transducers--.
In claims 5 and 14, line 2, “determines the ultrasonic parameter determines the ultrasonic parameter” should read “determines the ultrasonic parameter 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8, 9, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the “affected part” in line 4. This recitation is unclear. It is unclear whether or not this refers to a wounded body part or body part affected by a disease or a treatment target. For examination purposes, Examiner of record interprets this to be a wounded body part subjected to the ultrasonic treatment.
Claim 3 recites the "processor determines the frequency includes means for determining the frequency of the drive signal” in lines 2-3. This recitation is unclear. For examination purposes, Examiner of record interprets this recitation to mean the “processor determines the frequency 
Claims 4 and 13 recite the "ultrasonic wave” in line 4 and 3, respectively. There is insufficient antecedent basis for this limitation because only ultrasonic waves (plural) are recited in claim 1.

Claims 4 and 13 recite the "drive circuit” in line 4-5 and 4, respectively. There is insufficient antecedent basis for this limitation.
Claim 9 recites "a position” in line 2. It is unclear whether or not this is the same as the “position” in claim 1, line 4. Examiner of record interprets this recitation to mean the position of the affected part.
Claim 9 recites "a number of the focal point” in lines 2-3. Examiner of record interprets this recitation to read "a number of the focal points”. Additionally, because only one focal point is recited in claim 1, it appears that claim 1 should recite focal points or at least one focal point for consistency.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-6, 8, 13-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vortman et al (WO 2014135987), hereinafter Vortman.
Regarding claim 1, Vortman teaches an ultrasonic therapy apparatus (104, 106, Fig. 1), comprising: 
a plurality of ultrasonic transducers (102) (“the individual transducers 102” [0005], Fig. 1); and 
a processor (106) (“the control facility 106 may contain n control circuits… the control facility 106 may include … a computer (e.g., a general-purpose computer) performing the computations and communicating the phases and amplitudes for the individual transducers 102 to the beamformer.” [0005], Fig. 1),
 identifying a position of an affected part (“After the treatment configuration has been set up and the patient has been placed in or relative to the ultrasound transducer and imaging apparatus 108 (e.g., as depicted in FIG. 2), images of the relevant tissue region may be acquired and processed to identify the target therein (step 400).” [0023], Fig. 4), 
determining a focal point of ultrasonic waves (112) radiated by the plurality of ultrasonic transducers based on the identified position of the affected part (“a computer (e.g., a general-purpose computer) performing the computations and communicating the phases and amplitudes for the individual transducers 102 to the beamformer.” [0005], Fig. 1; “images of the relevant tissue region may be acquired and processed to identify the target therein (step 400). Then, relative phase and/or amplitude settings of the ultrasound transducer elements 102 that result in a beam focused at the target may be computed based on the relative position of the transducer and target and any a-priori knowledge and/or image-derived information about the intervening tissues (step 402).” [0023], Fig. 4), and 
driving the plurality of ultrasonic transducers at individual timings so that the ultrasonic waves are focused at the determined focal point (“The transducer is then driven in accordance with the determined phase and amplitude settings to sonicate the target.” [0023]).  
Regarding claim 2, Vortman teaches the ultrasonic therapy apparatus according to claim 1, wherein the processor generates a drive signal having a frequency (“Following frequency selection, the transducer (or transducer segments) may be driven at the selected frequency (or frequencies) and at a therapeutic energy level to thereby sonicate the target; the therapeutic energy level typically exceeds the energy level of sonications applied during testing. In multi-segment embodiments, the segments may be driven sequentially (e.g., cyclically) or simultaneously, each at its respective selected frequency.” [0010]).
Regarding claim 3, Vortman teaches the ultrasonic therapy apparatus according to claim  2, wherein the processor determines the frequency of the drive signal based on treatment target information related to a treatment target (“Among the frequencies within the test range, a frequency corresponding to the value of the measured parameter that itself corresponds to the maximum amount of ultrasound energy absorbed in the target is selected (for the entire transducer or each segment).” [0010]), and drives the plurality of ultrasonic transducers at the determined frequency (“Following frequency selection, the transducer (or transducer segments) may be driven at the selected frequency (or frequencies) and at a therapeutic energy level to thereby sonicate the target; the therapeutic energy level typically exceeds the energy level of sonications applied during testing. In multi-segment embodiments, the segments may be driven sequentially (e.g., cyclically) or simultaneously, each at its respective selected frequency.” [0010]).
Regarding claim 4, Vortman teaches the ultrasonic therapy apparatus according to claim  1, wherein the processor determines an ultrasonic parameter including at least one of a radiation time, an amplitude (“amplitude” [0023]), and a modulation type of the ultrasonic wave radiated from each of the ultrasonic transducers (“Then, relative phase and/or amplitude settings of the ultrasound transducer elements 102 that result in a beam focused at the target may be computed based on the relative position of the transducer and target and any a-priori knowledge and/or image-derived information about the intervening tissues (step 402)” [0023], Fig. 4), and wherein the drive circuit generates a drive signal according to the determined ultrasonic parameter (“The transducer is then driven in accordance with the determined phase and amplitude settings to sonicate the target.” [0023], Fig. 4).
Regarding claim 5, Vortman teaches the ultrasonic therapy apparatus according to claim 4, wherein the processor determines the ultrasonic parameter based on treatment target information (“information about the intervening tissues” [0023]; “empirical data” [0024]) (“Then, relative phase and/or amplitude settings of the ultrasound transducer elements 102 that result in a beam focused at the target may be computed based on the relative position of the transducer and target and any a-priori knowledge and/or image-derived information about the intervening tissues (step 402). [0023], Fig. 4. “Such a sub-range may be determined, e.g., based on …empirical data acquired for the same organ or tissue in another patient.” [0024]).
Regarding claim 6, Vortman teaches the ultrasonic therapy apparatus according to claim 3, wherein the treatment target information is at least one of biological information of the treatment target (“Then, relative phase and/or amplitude settings of the ultrasound transducer elements 102 that result in a beam focused at the target may be computed based on … any a-priori knowledge and/or image-derived information about the intervening tissues (step 402). [0023], Fig. 4. “Such a sub-range may be determined, e.g., based on …empirical data acquired for the same organ or tissue in another patient.” [0024]), an attribute of the treatment target (“Among the frequencies within the test range, a frequency corresponding to the value of the measured parameter that itself corresponds to the maximum amount of ultrasound energy absorbed in the target is selected (for the entire transducer or each segment).” [0010]), and an attribute of the affected part (“one way to optimize the frequency is to measure the total skull reflectance (summing over contributions from all the reflected beams), and selecting the frequency for which the reflected beam is minimized.” [0009]).  
Regarding claim 8, Vortman teaches the ultrasonic therapy apparatus according to claim 6, wherein the attribute of the affected part includes at least one of an area, and a type of the affected part (“bone marrow”, “the soft tissue” [0027])(“In certain treatment scenarios, ultrasound waves propagating towards the target from different directions may encounter a highly variable anatomy, such as different thicknesses of tissue layers and different acoustic impedances. For example, during transcranial ultrasound treatment procedures, acoustic beams coming from different directions may encounter cortical skull bone of different thicknesses, bone marrow of different thicknesses, etc., as well as variability of absorption coefficients in the soft tissue. In various other clinical scenarios, some of the soft tissue may have much higher calcification contents than expected and, thus, a much higher attenuation in the near field.” [0027]).
Regarding claim 13, Vortman teaches the ultrasonic therapy apparatus according to claim  3, wherein the processor determines an ultrasonic parameter including at least one of a radiation time, an amplitude (“amplitude” [0023]), and a modulation type of the ultrasonic wave radiated from each of the ultrasonic transducers (“Then, relative phase and/or amplitude settings of the ultrasound transducer elements 102 that result in a beam focused at the target may be computed based on the relative position of the transducer and target and any a-priori knowledge and/or image-derived information about the intervening tissues (step 402)” [0023], Fig. 4), and wherein the drive circuit generates a drive signal according to the determined ultrasonic parameter (“The transducer is then driven in accordance with the determined phase and amplitude settings to sonicate the target.” [0023], Fig. 4).
Regarding claim 14, Vortman teaches the ultrasonic therapy apparatus according to claim 13, wherein the processor determines the ultrasonic parameter based on treatment target information (“information about the intervening tissues” [0023]; “empirical data” [0024]) (“Then, relative phase and/or amplitude settings of the ultrasound transducer elements 102 that result in a beam focused at the target may be computed based on the relative position of the transducer and target and any a-priori knowledge and/or image-derived information about the intervening tissues (step 402). [0023], Fig. 4. “Such a sub-range may be determined, e.g., based on …empirical data acquired for the same organ or tissue in another patient.” [0024]).
Regarding claim 15, Vortman teaches the ultrasonic therapy apparatus according to claim 5, wherein the treatment target information is at least one of biological information of the treatment target (“Then, relative phase and/or amplitude settings of the ultrasound transducer elements 102 that result in a beam focused at the target may be computed based on … any a-priori knowledge and/or image-derived information about the intervening tissues (step 402). [0023], Fig. 4. “Such a sub-range may be determined, e.g., based on …empirical data acquired for the same organ or tissue in another patient.” [0024]), an attribute of the treatment target (“Among the frequencies within the test range, a frequency corresponding to the value of the measured parameter that itself corresponds to the maximum amount of ultrasound energy absorbed in the target is selected (for the entire transducer or each segment).” [0010]), and an attribute of the affected part (“one way to optimize the frequency is to measure the total skull reflectance (summing over contributions from all the reflected beams), and selecting the frequency for which the reflected beam is minimized.” [0009]).  
Regarding claim 18, Vortman teaches the ultrasonic therapy apparatus according to claim 15, wherein the attribute of the affected part includes at least one of an area, and a type of the affected part (“bone marrow”, “the soft tissue” [0027])(“In certain treatment scenarios, ultrasound waves propagating towards the target from different directions may encounter a highly variable anatomy, such as different thicknesses of tissue layers and different acoustic impedances. For example, during transcranial ultrasound treatment procedures, acoustic beams coming from different directions may encounter cortical skull bone of different thicknesses, bone marrow of different thicknesses, etc., as well as variability of absorption coefficients in the soft tissue. In various other clinical scenarios, some of the soft tissue may have much higher calcification contents than expected and, thus, a much higher attenuation in the near field.” [0027]).
Regarding claim 20, Vortman teaches a computer-implemented method (“the control facility 106 may contain n control circuits… the control facility 106 may include … a computer (e.g., a general-purpose computer) performing the computations and communicating the phases and amplitudes for the individual transducers 102 to the beamformer.” [0005], Fig. 1) for an ultrasonic therapy (“In ultrasound therapy, the frequency of sonications can be optimized, within a certain frequency range, to maximize the absorption or the acoustic intensity at the target in a manner specific to the patient." Abstract), the method comprising:
 identifying a position of an affected part (“After the treatment configuration has been set up and the patient has been placed in or relative to the ultrasound transducer and imaging apparatus 108 (e.g., as depicted in FIG. 2), images of the relevant tissue region may be acquired and processed to identify the target therein (step 400).” [0023], Fig. 4), 
determining a focal point of ultrasonic waves (112) radiated by the plurality of ultrasonic transducers based on the identified position of the affected part (“a computer (e.g., a general-purpose computer) performing the computations and communicating the phases and amplitudes for the individual transducers 102 to the beamformer.” [0005], Fig. 1; “images of the relevant tissue region may be acquired and processed to identify the target therein (step 400). Then, relative phase and/or amplitude settings of the ultrasound transducer elements 102 that result in a beam focused at the target may be computed based on the relative position of the transducer and target and any a-priori knowledge and/or image-derived information about the intervening tissues (step 402).” [0023], Fig. 4), and 
driving the plurality of ultrasonic transducers at individual timings so that the ultrasonic waves are focused at the determined focal point (“The transducer is then driven in accordance with the determined phase and amplitude settings to sonicate the target.” [0023]).  
   

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 12, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman as applied to claims 1, 6, and 15, and further in view of Gertner (US 20140074076), hereinafter, Gertner.
Regarding claim 7, Vortman teaches the ultrasonic therapy apparatus according to claim 6.
Vortman does not teach that the biological information includes at least one of a blood pressure, and a heart rate of the treatment target. 
However, Gertner discloses a non-invasive autonomic nervous system modulation, which is analogous art. Gertner teaches that the biological information includes at least one of a blood pressure, and a heart rate of the treatment target (“a vibratory energy might be applied to the skin and a sympathetic outflow such as the heart rate might be detected. In another embodiment, heat or cold might be applied to the skin and heart rate, blood pressure; vasoconstriction might be detected as an output. These input-output relationships may be affected by the treatments described herein. In some embodiments, the treatments described herein may be dictated at least in part by the input-output relationships.” [0362]).
Therefore, based on Gertner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vortman to have the biological information that includes at least one of a blood pressure, and a heart rate of the treatment target, as taught by Gertner, in order to facilitate ultrasonic treatments utilizing heart rate or blood pressure data (Gertner: [0362]).
Regarding claim 9, Vortman teaches the ultrasonic therapy apparatus according to claim 1.
Vortman does not teach that processor determines a position, and a number of the focal points based on a shape of the affected part. 
However, Gertner discloses a non-invasive autonomic nervous system modulation, which is analogous art. Gertner teaches that processor determines a position and a number of the focal points (1620, 1630, 1640) based on a shape of the affected part (“When the vessel is viewed in this type of view, the center of the vessel can be aligned with the center 1700 of an ultrasound array (e.g. HIFU array 1600) and the transducers can be focused and applied to the vessel, applying heat lesions 1680 to regions around the vessel 1705. With different positions of the transducers 1610 along a circumference or hemisphere 1650, varying focal points can be created 1620, 1630, 1640. The directionality of the transducers allows for a lesion(s) 1620, 1630, 1640 which run lengthwise along the vessel 1700. Thus, a longitudinal lesion 1620-1640 can be produced along the artery to insure maximal inhibition of nerve function" [0407]; Step 1520, Figs. 17D-F).
Therefore, based on Gertner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vortman to have the processor that determines a position, and a number of the focal points based on a shape of the affected part, as taught by Gertner, in order to facilitate ultrasonic treatments applying ultrasound to regions around a blood vessel (Gertner: [0407]).
Regarding claim 12, Vortman teaches the ultrasonic therapy apparatus according to claim 1.
Vortman does not teach that the ultrasonic therapy apparatus is a wound treatment apparatus, an infection treatment apparatus, a beauty care apparatus, an anti-aging care apparatus, a skin care apparatus, a hair care apparatus, an animal treatment apparatus, or an animal care apparatus. 
However, Gertner discloses a non-invasive autonomic nervous system modulation, which is analogous art. Gertner teaches that the ultrasonic therapy apparatus is a wound treatment apparatus, an infection treatment apparatus, a beauty care apparatus, an anti-aging care apparatus, a skin care apparatus, a hair care apparatus, an animal treatment apparatus (an apparatus to treat the “mammalian subject” [0323]), or an animal care apparatus (“a method for transcutaneous ultrasonic therapy of a target lesion in a mammalian subject utilizing a sensitizer agent. In this embodiment, the biochemical compound is activated by ultrasound through the following method” [0323]).
Therefore, based on Gertner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vortman to have the ultrasonic therapy apparatus that is a wound treatment apparatus, an infection treatment apparatus, a beauty care apparatus, an anti-aging care apparatus, a skin care apparatus, a hair care apparatus, an animal treatment apparatus, or an animal care apparatus, as taught by Gertner, in order to facilitate ultrasonic treatments using a method applicable to mammals (Gertner: [0323]).
Regarding claim 16, Vortman teaches the ultrasonic therapy apparatus according to claim 15.
Vortman does not teach that the biological information includes at least one of a blood pressure, and a heart rate of the treatment target. 
However, Gertner discloses a non-invasive autonomic nervous system modulation, which is analogous art. Gertner teaches that the biological information includes at least one of a blood pressure, and a heart rate of the treatment target (“a vibratory energy might be applied to the skin and a sympathetic outflow such as the heart rate might be detected. In another embodiment, heat or cold might be applied to the skin and heart rate, blood pressure; vasoconstriction might be detected as an output. These input-output relationships may be affected by the treatments described herein. In some embodiments, the treatments described herein may be dictated at least in part by the input-output relationships.” [0362]).
Therefore, based on Gertner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vortman to have the biological information that includes at least one of a blood pressure, and a heart rate of the treatment target, as taught by Gertner, in order to facilitate ultrasonic treatments utilizing heart rate or blood pressure data (Gertner: [0362]).
Regarding claim 17, Vortman modified by Gertner teaches the ultrasonic therapy apparatus according to claim 7.
 Vortman teaches that the attribute of the affected part includes at least one of an area, and a type of the affected part (“bone marrow”, “the soft tissue” [0027])(“In certain treatment scenarios, ultrasound waves propagating towards the target from different directions may encounter a highly variable anatomy, such as different thicknesses of tissue layers and different acoustic impedances. For example, during transcranial ultrasound treatment procedures, acoustic beams coming from different directions may encounter cortical skull bone of different thicknesses, bone marrow of different thicknesses, etc., as well as variability of absorption coefficients in the soft tissue. In various other clinical scenarios, some of the soft tissue may have much higher calcification contents than expected and, thus, a much higher attenuation in the near field.” [0027]).
Regarding claim 19, Vortman teaches the ultrasonic therapy apparatus according to claim 2.
Vortman does not teach that the ultrasonic therapy apparatus is a wound treatment apparatus, an infection treatment apparatus, a beauty care apparatus, an anti-aging care apparatus, a skin care apparatus, a hair care apparatus, an animal treatment apparatus, or an animal care apparatus. 
However, Gertner discloses a non-invasive autonomic nervous system modulation, which is analogous art. Gertner teaches that the ultrasonic therapy apparatus is a wound treatment apparatus, an infection treatment apparatus, a beauty care apparatus, an anti-aging care apparatus, a skin care apparatus, a hair care apparatus, an animal treatment apparatus (an apparatus to treat the “mammalian subject” [0323]), or an animal care apparatus (“a method for transcutaneous ultrasonic therapy of a target lesion in a mammalian subject utilizing a sensitizer agent. In this embodiment, the biochemical compound is activated by ultrasound through the following method” [0323]).
Therefore, based on Gertner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vortman to have the ultrasonic therapy apparatus that is a wound treatment apparatus, an infection treatment apparatus, a beauty care apparatus, an anti-aging care apparatus, a skin care apparatus, a hair care apparatus, an animal treatment apparatus, or an animal care apparatus, as taught by Gertner, in order to facilitate ultrasonic treatments using a method applicable to mammals (Gertner: [0323]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman as applied to claim 1, and further in view of Fujimoto et al (US 20030149380), hereinafter, Fujimoto.
Regarding claim 10, Vortman teaches the ultrasonic therapy apparatus according to claim  1.
Vortman does not teach that the processor identifies the position of the affected part based on a user's instruction. 
However, Fujimoto discloses ultrasound treatment apparatus, which is analogous art. Fujimoto teaches that the processor (109) identifies the position of the affected part based on a user's instruction (“as shown in FIG. 5, after positioning is completed, the operator designates, on a console panel 110, a hyper Echoic region represented by the body surface of a patient which exhibits a large acoustic impedance difference (step S1)…In accordance with a command from the system controller 109, movement/irradiation control on the applicator 101 is performed (step S3)." [0099], Fig. 5).
Therefore, based on Fujimoto’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vortman to have the processor that identifies the position of the affected part based on a user's instruction, as taught by Fujimoto, in order to facilitate targeting of relevant tissues for treatment (Fujimoto: [0061]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman as applied to claim 1, and further in view of Silberschatz et al (US 20160364617), hereinafter, Silberschatz.
Regarding claim 11, Vortman teaches the ultrasonic therapy apparatus according to claim 1.
Vortman does not teach that the processor identifies the position of the affected part by analyzing an image. 
However, Silberschatz discloses a remote biometric monitoring system, which is analogous art. Silberschatz teaches that the processor identifies the position of the affected part by analyzing an image (“a set of instructions stored in the memory of the digital camera and executable locally by the one or more processors to: receive a plurality of time-sequenced images of the person from the digital image sensor; determine, using an artificial intelligence module, a position of a body region of the person in at least one image of the time-sequenced plurality of images” [0006]; “determine, using an artificial intelligence module, a position of a body region of the person in at least one image of the time-sequenced plurality of images” [0223]).
Therefore, based on Silberschatz’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vortman to have the processor that identifies the position of the affected part by analyzing an image, as taught by Silberschatz, in order to improve positioning by using computer vision analysis of images captured by a digital camera without any reliance on skills of a human operator (Silberschatz: [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Acting SPE, Art Unit 3793